DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41, 46-48, 51-57, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ahn et al (US 6,166,102 hereafter Ahn) in view Gasman (US 2006/0025494 hereafter Gasman).
Ahn discloses a tissue adhesive formulation comprising a polymer in a gel base, where the polymer is mixed with cationic salt derivatives such as calcium and sodium (col. 5, lin. 1-5).  The polymer can be a methyl vinyl ether-maleic anhydride copolymer (col. 4, lin. 53-59).  The polymer is present from 10-70%, preferably 20-60%, meeting the limitations of claims 46-48 (col. 6, lin. 13-15).   present at 75.93 g where the zinc oxide is present 15.85 g, which corresponds to about 30% and 6.26% respectively (Example 18-19).  The calculated zinc oxide concentration of 6.26% meets the limitations of claims 51-53).  Additional ingredients include thixotropic agents such as fumed silica (col. 6, lin. 7).  With carboxymethylcellulose acting as gel base and present at a concentration of about 24%, the ratio of the sum of weight percent of the polymer and the weight of the zinc oxide is 36.26% : 24%, which calculates to about 1.5:1 which meets the limitation of claims 41 and 61 (Example 10-17, 18-19).  
While Ahn discloses an adhesive tissue formulation, comprising a methyl vinyl ether-maleic anhydride copolymer with cationic salt derivatives where the cations can be calcium or sodium or mixtures thereof, the reference does not specifically exemplify a single calcium/sodium copolymer in an adhesive formulation.  The use of a specific combination is known in the art seen in the Gasman patent.
Gasman discloses a tissue adhesive formulation comprising a methyl vinyl ether-maleic anhydride copolymer with a mixture of calcium and sodium [0038].  The copolymer is present at 30% of the total formulation [0038-0039].  The formulation comprises fumed silica present at 0.05% meeting the limitations of claims 54-57 [0038]. It would have been obvious to include the specific copolymer of Gasman into the formulation of Ahn as they solve the same problem and use the same ingredients in the same concentrations.
With these aspects in mind it would have been obvious to combine the disclosures of Gasman into the formulation Ahn in order to produce a stable adhesive material for the body.  It would have been obvious to follow the suggestions of Ahn to include a similarly functioning copolymer found in Gasman into the formulation as they are present in the same concentration.  Regarding the teat sealant limitation of claim 41, it is the position of the Examiner that such a limitation does not distinguish the product claims over the prior art as it is a future intended use for the adhesive and does not impart specific product limitations to the claim.  The prior art disclose the same compounds, arranged in the same way for the same general purpose of adhering biological tissues. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable adhesive formulation useful in adhering biological tissues.
Claim 41, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ahn et al (US 6,166,102 hereafter Ahn), Gasman (US 2006/0025494 hereafter Gasman) as applied above, in view of Razzak et al (WO 2010/065747 hereafter Razzak).
As discussed above the combination of Ahn and Gasman disclose a biological adhesive composition comprising a methyl vinyl ether-maleic anhydride copolymer with a mixture of cationic salt derivatives where the cations can be calcium and sodium. The combination is silent to the specific gel base compounds of the instant claims, while similar compounds are present such as petrolatum, mineral oil and other common base ingredients.  The use of these specific gel base compounds are known in the art as seen in the Razzak.
Razzak discloses teat sea ling formulation (abstract, page 11). The formulation is a gel based comprising aluminum stearate and liquid paraffin (page 5). The liquid paraffin is present in about 25 -40% as a base material (page 10). The aluminum stearate is present about 1.5-4 wt% (page 11). The formulation comprises silica present about 0.1-0.2wt% and zinc oxide present from 0.5-2.5% (page 13). It would have been obvious to include these similar compounds into the formulation of Ahn as they solve the same problem of sealing tissues together with a gel.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a tissue sealant. It would have been obvious to include the components of Ahn/Gasman and Razzak into the formulation of Ericson as they each comprise similar components and all solve the same problem of tissue sealing with gels. One of ordinary skill in the art would have been motivated to combine the prior art as such with an expected result of a stable sealant capable of sealing and closing mucosal openings.
Claim 41 and 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ahn et al (US 6,166,102 hereafter Ahn), Gasman (US 2006/0025494 hereafter Gasman) as applied above in view of Pawelchak et al (US 4,393,080 hereafter Pawelchak) and Benson (Use of radiation in biomaterials sciences, Nuclear Instruments and Method sin Physics Research B 191 (2002) 752-757, Benson).
As discussed above the combination of Ahn and Gasman disclose a biological adhesive composition comprising a methyl vinyl ether-maleic anhydride copolymer with a mixture of cationic salt derivatives where the cations can be calcium and sodium. The combination is silent to specific irradiation or sterilization of the formulation.  However, the radiation of biomaterials is well known in the art as seen in the Pawelchak.
Pawelchak discloses an adhesive composition comprising a methyl vinyl ether/maleic acid copolymer mixed with calcium and sodium (col. 2, lin. 45-55; Example 1).  The composition can be used in ostomy and to seal openings in biological tissue (col. 2, lin. 29-45).  The adhesive formulation is sterilized by means of gamma radiation (col. 5, lin. 38-41). Benson discloses that 25 kGy is industry standard for gamma irradiated sterilization, especially with polymeric materials (Benson section 7). It would have been obvious to irradiate the polymeric formulation of Ahn/Gasman as suggested by Pawelchak by the range of Benson as it is industry standard at the time of the invention. 
With these aspects in mind it would have been obvious to combine the prior art in order to form a stable biologically adhesive formulation.  It would have been obvious to irradiate the adhesive formulation of Ahn/Gasman as seen in Pawelchak and Benson as they comprise the same materials applied for the same purpose of sealing tissues.  One of ordinary skill in the art would have been motivated to combine the prior art in order to provide a stable adhesive formulation safe for biological use. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 41, 46-48 and 51-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618